       Case 1:15-cv-06885-LTS-SLC Document 217 Filed 07/02/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
EDREWEENE RAYMOND, et al.,
                          Plaintiffs,


        -v-                                                             No. 15-CV-6885-LTS-SLC

THE CITY OF NEW YORK, et al.,
                          Defendants.
------------------------------------------------------x
                                            MEMORANDUM ORDER

                 Defendants City of New York, William J. Bratton, James P. O’Neill, Christopher

McCormack, and Constantin Tsachas (“Defendants”) object to Magistrate Judge Sarah L. Cave’s

Orders of March 5, 2020 (“March 5 Order”) and April 13, 2020 (“April 13 Order”). (Docket

Entry Nos. 186 and 196.) Judge Cave’s March 5 Order, in relevant part, granted the motion of

Plaintiff Pedro Serrano (“Plaintiff” or “Serrano”) for the sanction of an adverse inference against

Defendants based on the alleged spoliation of the memo book containing Plaintiff Serrano’s

February 7, 2013, entry (the “Memo Book”). Judge Cave’s April 13 Order denied Defendants’

motion for reconsideration of the March 5 Order. The Court has jurisdiction of this case

pursuant to 28 U.S.C. § 1331, 1343, and 1367. The Court has considered carefully the parties’

submissions and arguments and, for the following reasons, Defendants’ objections are overruled.

Judge Cave’s March 5 and April 13 Orders will stand.

                                                 BACKGROUND

                 Familiarity with the facts of this case, which are set forth in detail in the March 5

and April 13 Orders (as well other prior orders of the Court), is presumed. Plaintiff Serrano

alleges, among other things, that he was retaliated against for filing a discrimination complaint


RAYMOND - R72 OBJECTIONS RE MEMO BOOK.DOCX                VERSION JULY 2, 2020                           1
      Case 1:15-cv-06885-LTS-SLC Document 217 Filed 07/02/20 Page 2 of 6



with the United States Office of Equal Employment Opportunity (“EEOC”) against his

supervisors in June 2012. (Second Amended Complaint (“SAC”), Docket Entry No. 87, ¶¶ 108,

169-77.) Plaintiff Serrano alleges that his supervisors became aware of his EEOC complaint on

February 7, 2013, and began retaliating against him during his shift that day. (SAC ¶¶ 109-22.)

               On November 28, 2018, Plaintiff propounded document requests on Defendants

that called for the production of Serrano’s memo book 1 that contained his entry from February 7,

2013. (Docket Entry No. 129 at 7.) Plaintiff requested, in relevant part, (i) “[a]ll documents that

refer or relate to Plaintiff Pedro Serrano, including but not limited to, his entire personnel files

including Plaintiff’s Disciplinary and Performance Monitoring file, and any documents

defendant provided to any administrative agency in relation to a charge of discrimination filed by

plaintiff,” (ii) “[a] copy of Plaintiff Pedro Serrano’s Memo book from February 7, 2013,” and

(iii) “[a] copy of Pedro Serrano’s Memo Book that was confiscated by Sergeant Gomez on the

orders of defendant McCormack.” (Docket Entry No. 127, Ex. 7 ¶¶ 1, 20, 23.) In response to

Plaintiff’s request, Defendants produced approximately five photocopied pages from Serrano’s

Memo Book that included the February 7, 2013, pages, and stated that they no longer possessed

the Memo Book itself. (See id. at Ex. 11; Docket Entry No. 133, Ex. C.)

               On July 21, 2019, Plaintiffs filed a motion for sanctions, arguing that Defendants’

failure to preserve Plaintiff Serrano’s Memo Book “amounts to bad faith or at least, gross

negligence,” and seeking an adverse inference as a sanction for Defendants’ spoliation. (Docket

Entry No. 129 at 9-12.) On March 5, 2020, Judge Cave concluded that Plaintiff had established

that (i) Defendants had a duty to preserve the Memo Book and failed to preserve it with a




1
       Memo books “are used to keep a daily contemporaneous record of a police officer’s
       assignments, posting, radio runs, activity, and occurrences.” (Docket Entry No. 129 at 9.)


RAYMOND - R72 OBJECTIONS RE MEMO BOOK.DOCX         VERSION JULY 2, 2020                                2
      Case 1:15-cv-06885-LTS-SLC Document 217 Filed 07/02/20 Page 3 of 6



culpable state of mind; (ii) the destroyed Memo Book was relevant to Plaintiff Serrano’s claims

of adverse employment action and retaliation; and that (iii) Plaintiff Serrano has been prejudiced

by its destruction. (March 5 Order at 27-33.) Therefore, Judge Cave granted the request for an

adverse inference that “there is a likelihood that the destroyed Memo Book would have

supported Serrano’s claims of adverse employment action and retaliation.” (Id. at 33.) On

March 19, 2020, Defendants moved for reconsideration of the March 5 Order. (Docket Entry

No. 186.) On April 13, 2020, Judge Cave denied the motion for consideration and upheld the

adverse inference order. (April 13 Order.)

                                             DISCUSSION

               When a party objects to a magistrate judge’s non-dispositive order, the district

court must review the objections and “modify or set aside any part of the order that is clearly

erroneous or is contrary to law.” Fed. R. Civ. P. 72(a); 28 U.S.C. § 636(b)(1)(A). A decision is

clearly erroneous where “the reviewing court on the entire evidence is left with the definite and

firm conviction that a mistake has been committed.” Gualandi v. Adams, 385 F.3d 236, 240 (2d

Cir. 2004) (internal quotation marks and citation omitted). An order is “contrary to law when it

fails to apply or misapplies relevant statutes, case law or rules of procedure.” Knitting Fever,

Inc. v. Coats Holding Ltd., No. 05 Civ. 1065 (DRH) (MLO), 2005 WL 3050299, at *3 (E.D.N.Y.

Nov. 14, 2005) (internal quotation marks and citation omitted). This standard of review is

“highly deferential;” “magistrate judges are afforded broad discretion in resolving nondispositive

disputes and reversal is appropriate only if their discretion is abused.” Thai Lao Lignite

(Thailand) Co. v. Gov’t of Lao People’s Democratic Republic, 924 F. Supp. 2d 508, 511-12

(S.D.N.Y. 2013) (internal quotation marks and citation omitted).




RAYMOND - R72 OBJECTIONS RE MEMO BOOK.DOCX        VERSION JULY 2, 2020                              3
      Case 1:15-cv-06885-LTS-SLC Document 217 Filed 07/02/20 Page 4 of 6



               Defendants argue that the March 5 and April 13 Orders should be reversed

because (i) Judge Cave failed to make factual findings to support the extreme sanction of an

adverse inference, (ii) Judge Cave “erroneously conflated” the standards of ordinary and gross

negligence, and (iii) Judge Cave erred in finding that Plaintiff Serrano was prejudiced by

Defendants’ failure to produce the entire Memo Book. (Docket Entry No. 196.)

               The March 5 and April 13 Orders were not “clearly erroneous or contrary to law.”

First, in support of her conclusion that an adverse inference was warranted, Judge Cave “ma[de]

findings that support the propriety of the punishment.” Mali v. Federal Ins. Co., 720 F.3d 387,

392 (2d Cir. 2013). Judge Cave outlined facts demonstrating that Plaintiff had met each of the

elements of spoliation and concluded that, under those facts, an adverse inference was warranted.

(March 5 Order, at 19-23, 27-33; April 13 Order, at 8-20.) Judge Cave found that

(i) Corporation Counsel was aware of a duty to preserve the Memo Book as of August 2012,

when “Counsel Cooke” learned of Plaintiff Serrano’s EEOC Complaint; (ii) the Memo Book was

destroyed with a culpable state of mind because “Serrano’s Memo Book was in Defendants’

custody as of February 16, 2013, when Plaintiff Serrano gave it to ‘Integrity Control Officer

Gomez’” and that failure to preserve such a fundamental record was grossly negligent; (iii) the

Memo Book was relevant to Serrano’s claims, as evidenced by Defendants’ questioning Serrano

about the Memo Book during his deposition; and that (iv) Plaintiff Serrano was prejudiced by

Defendants’ failure to produce the Memo Book because the substitute evidence is likely to be

less accurate and comprehensive than the contemporaneous, historic written record. (March 5

Order at 30-33.) Judge Cave recognized that an adverse inference is an extreme sanction, but

determined that it was warranted to deter the destruction of evidence, place the risk of erroneous

judgment on the Defendants (who misplaced the record), and to restore Plaintiff Serrano to the




RAYMOND - R72 OBJECTIONS RE MEMO BOOK.DOCX       VERSION JULY 2, 2020                                4
      Case 1:15-cv-06885-LTS-SLC Document 217 Filed 07/02/20 Page 5 of 6



position in which he would have been but for Defendants’ gross negligence. (March 5 Order at

33.) Further, Judge Cave did not conclude that Defendants’ gross negligence “required” her to

impose an adverse inference sanction; to the contrary, Judge Cave concluded that “an adverse

inference does not automatically follow once the elements of spoliation are satisfied.” (April 13

Order at 17, 19) (citing Chin v. Port Auth. of N.Y. & N.J., 685 F.3d 135 (2d Cir. 2012)).

               Second, Judge Cave did not conflate ordinary negligence with gross negligence—

Judge Cave found that Defendants possessed a “culpable state of mind” under both standards.

Judge Cave determined that Defendants were grossly negligent in failing to preserve the Memo

Book because they were aware of an obligation to preserve it and because it was a record of a

“key player” in the litigation. (April 13 Order at 17) (citing In re Pfizer Inc. Sec. Litig., 288

F.R.D. 297, 314–15 (S.D.N.Y. 2013)). Judge Cave then found that, even if Defendants were

merely negligent (rather than grossly negligent), spoliation was still warranted because the lost

records were highly relevant to Serrano’s retaliation claim. (Id.) (citing In re Pfizer). Judge

Cave’s thorough and carefully reasoned Orders are not “clearly erroneous or contrary to law”

simply because she found Defendants liable for spoliation under two alternative standards.

               Third, Judge Cave did not err in finding that Plaintiff Serrano was prejudiced by

Defendants’ failure to produce the entire Memo Book. Judge Cave found that “Serrano is not

able to obtain the same evidence—his own contemporaneous written observations—from

another source” other than the Memo Book because (i) “the photographs [Defendants produced]

obviously omit large portions of the Memo Book,” (ii) “the recorded information [contained in

the Memo Book] could prove more persuasive than Serrano’s memory alone,” and (iii) Plaintiff

Serrano’s memory alone may be less accurate concerning events that occurred over seven years

ago. (March 5 Order at 31-32.)




RAYMOND - R72 OBJECTIONS RE MEMO BOOK.DOCX         VERSION JULY 2, 2020                             5
      Case 1:15-cv-06885-LTS-SLC Document 217 Filed 07/02/20 Page 6 of 6



               The March 5 and April 13 Orders were not clearly erroneous or contrary to law

because, contrary to Defendants’ contention, Judge Cave did not misapply the applicable

standards, and because Judge Cave had broad discretion to impose an appropriate sanction for

Defendants’ spoliation of the Memo Book. The sanction Judge Cave imposed was narrowly

tailored to the particular discovery requested and the claim to which it pertained.

                                           CONCLUSION

               For the foregoing reasons, Plaintiff’s objections to Judge Cave’s March 5 and

April 13 Orders are overruled and Judge Cave’s Orders will stand.



       SO ORDERED.

Dated: New York, New York
        July 2, 2020



                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




RAYMOND - R72 OBJECTIONS RE MEMO BOOK.DOCX        VERSION JULY 2, 2020                         6
